Name: Council Regulation (EEC) No 3720/88 of 28 November 1988 extending the provisional anti-dumping duty imposed on imports of copper sulphate originating in Bulgaria and the Soviet Union
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 11 . 88 Official Journal of the European Communities No L 326/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3720/88 of 28 November 1988 extending the provisional anti-dumping duty imposed on imports of copper sulphate originating in Bulgaria and the Soviet Union HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty imposed by Regulation (EEC) No 2386/88 on imports of copper sulphate originating in Bulgaria or the Soviet Union is hereby extended for a period not exceeding two months. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against ' dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 11 (5) thereof, Having regard to the proposal from the Commission, Whereas by Regulation (EEC) No 2386/88 (2) the Commission imposed a provisional anti-dumping duty on imports of copper sulphate originating in Bulgaria and the Soviet Union ; Whereas the examination of the facts has not yet been completed and the Commission has therefore informed the Bulgarian and Soviet exporters concerned of its intention to propose that the provisional duty be extended for a further period of not more than two months ; whereas the exporters concerned have not made any objection, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Without prejudice to Article 11 of Regulation (EEC) No 2423/88 or any other decision taken by the Council , it shall apply until the entry force of an act of the Council adopting definitive measures or until the expiry of a two-month period commencing on 30 November 1988, whichever is the earlier. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1988 . For the Council The President Y. POTTAKIS (') OJ No L 209, 2. 8 . 1988 , p. 1 . 0 OJ No L 205, 30. 7. 1988, p . 68 .